Citation Nr: 1757612	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the left ankle.


REPRESENTATION

Veteran represented By:  Veterans of Foreign Wars of the United States of America


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is of record.

The Board subsequently, in September 2014, separated this claim from a claim for service connection for osteochondritis dissecans of the left ankle and remanded this osteoarthritis claim for further development and consideration.  Regrettably, however, still further development of this claim is required, so the Board is again REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

In the prior September 2014 remand, the Board determined that a VA compensation examination and opinion were needed to ascertain the likely etiology of the Veteran's left ankle osteoarthritis, which had been diagnosed in September 2008 (so just a little more than a year after his discharge from the military).  This opinion especially was needed because osteoarthritis is the type of condition that may be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10-percent disabling) within the year after service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Subsequent development of this claim was not completed pursuant to the Board's remand directives, however, as the Veteran was not afforded a VA examination and no etiological opinion was rendered.  Thus, the Board is again remanding this claim since there has not been compliance, even the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, this claim is again REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner for a medical nexus opinion, and appropriate examination if deemed necessary, concerning the likelihood (less likely, as likely as not, or very likely) that the osteoarthritis of the Veteran's left ankle - like the osteochondritis dissecans - was directly incurred during his service from injuries sustained, or alternatively initially manifested to a compensable degree within a year of his discharge from service (meaning by April 2008) to in turn warrant presuming it was incurred in service, or is secondarily related to his service, that is, caused or being chronically aggravated by (meaning permanently worsened by) his service-connected osteochondritis dissecans.

In making these necessary determinations, the examiner therefore is asked to review the relevant evidence in the claims file, including a complete copy of this remand and the prior remand, and to support all opinions with explanatory rationale. 

Although required to review all of the relevant evidence in the claims file, the examiner's attention is specifically directed to the following pertinent information:

(a)  The Veteran served on active duty from November 1985 to April 2007.

(b)  He sprained his ankle in January 1991.  The report of a March 1991 follow-up notes continued pain and that he would likely continue to sprain his ankle.  In March 1995 he had a probable ligamentous injury of the anterior extensors.  In February 1997 he turned his ankle, and the evaluating physician wanted to rule out an ankle strain.  In April 2004 the Veteran complained of pain along the ankle joint, and the evaluating physician's impression was osteoarthritis, however, there were no accompanying 
X-rays objectively confirming it.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

(c)  However, the Veteran subsequently received a diagnosis of arthritis affecting this ankle via X-ray in September 2008, so only about 17 months following his separation from service and just beyond conclusion of the one-year presumptive period that ended in April 2008.

(d)  The Veteran's private physician has opined that the osteochondritis dissecans had its onset prior to the Veteran's separation from service.  Comment is similarly needed concerning the osteoarthritis affecting this same ankle.


2.  Ensure the examiner's opinion is responsive to this determinative issue of causation or aggravation.  If the examination report does not include adequate responses to the specific opinions asked, it must be returned to the examiner for corrective action.  38 C.F.R. §§ 3.327(a), 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If service connection is not additionally granted for the osteoarthritis affecting the left ankle, then send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

